By the Court.
The original action was by White against Ball, in slander, for words imputing the crime of larceny. The defendant justified, among other things, charging that on the 17th day of March, 1878, the plaintiff did feloniously take, steal and carry away four wagon loads of manure of the value of $3.00, the property of defendant.
The court, among other things, charged the jury, as follows: “ Manure, is, in law, real estate, and not a thing subject of larceny; that a person can no more commit larceny by taking *651the manure belonging to another, than if he should take his sand, gravel or earth; that the taking by one of manure belonging to another would be trespass only.”
This instruction was erroneous. By § 6856, Rev. Stats, it is enacted, whoever steals anything of value is guilty of larceny,” etc. By section 6794 it is provided, that the term “anything of value” as used in the definition of larceny,, includes, “ things which savor of the reality, and are, at the time they are taken, a part of the freehold, whether they are of the substance or produce thereof, or affixed thereto, although there be no interval between the time of severing and the taking away.” Such has been the state of the law since July 1,1877.

Judgments reversed and, canse remanded for a new trial.